DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
1.	Applicant's arguments filed 08 February 2022 have been fully considered but are not persuasive. The new limitations are disclosed by at least the new references cited in the rejections below.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.


3.	Claims 29-55 rejected under 35 U.S.C. 103 as being unpatentable over Dorum et al. (U.S. Patent Application Publication # 2014/0244125) in view of Burnette et al. (U.S. Patent # 8,527,199) and Min et al. (U.S. Patent Application Publication # 2013/0155222), and further in view of Abramson et al. (U.S. Patent Application Publication # 2015/0168174).

Regarding claims 29, 33, 37, 41, 45, and 49-55, Dorum discloses a method of processing crowdsourced navigation information for use in autonomous vehicle navigation (P18, etc), the method comprising: 
processing, by a mapping server, crowdsourced navigation information from a plurality of vehicles obtained by sensors coupled to the plurality of vehicles (fig 1, P32, etc), wherein the crowdsourced navigation information describes road lanes of a road segment (P27, etc); 
generating, by the mapping server, an autonomous vehicle map for the road segment, wherein the autonomous vehicle map includes a spline corresponding to a lane in the road segment (fig 2A, P39, etc); and 
distributing, by the mapping server, the autonomous vehicle map to the autonomous vehicle for use in autonomous navigation over the road segment (fig 1, P34, 21, etc).
Dorum fails to disclose collecting data about a landmark identified proximate to the road segment, the landmark comprising a traffic sign, that the map includes the landmarks identified proximate to the road segment, that the autonomous vehicle map is configured for an autonomous vehicle to use the position information of the landmark for vehicle localization, or that the position information of the landmark is based on the crowdsourced navigation information from the plurality of vehicles.
In the same field of endeavor, Burnette discloses collecting data about a landmark identified proximate to the road segment, the landmark comprising a traffic sign, and that the map includes the landmarks identified proximate to the road segment (col 3: 45-52, col 5: 12-22, etc). 
Dorum in view of Burnette further teaches that the spline corresponds to position information of the landmark. (Dorum in view of Burnette teaches a spline that corresponds to a lane in the road segment, and that there are landmarks proximate to the road segment. Thus the spline would necessarily correspond to both the lane in the road segment and to position information of the landmarks proximate to that road segment. Please note that the claim language requires only that the spline corresponds to position information of the landmark, and such correspondence could mean being parallel to or proximate to position information of the landmark, for example.) 
It would have been obvious before the effective filing date of the claimed invention to modify Dorum to do so, as taught by Burnette, in order to facilitate vehicle navigation by identifying landmarks to be used for visual guidance by the driver and/or to draw the driver’s attention to the traffic signs (col 3: 45-52, col 5: 12-22, etc).  
In the same field of endeavor, Abramson discloses that the position information of the landmark is based on the crowdsourced navigation information from the plurality of vehicles (P489, etc).

In the same field of endeavor, Min discloses that the autonomous vehicle map is configured for an autonomous vehicle to use the position information of the landmark for vehicle localization (figs 2 and 10, P10, 42, 44, 47-50, claim 1, etc).
It would have been obvious before the effective filing date of the claimed invention to modify Dorum to do so, as taught by Min, in order to obtain a more accurate vehicle location or a backup vehicle location for the purpose of improved autonomous navigation (figs 2 and 10, P10, 42, 44, 47-50, claim 1, etc).  

Regarding claims 30, 34, 38, 42, and 46, Dorum further discloses that the navigation information includes road geometry data (P46, etc).  

Regarding claims 31, 35, 39, 43, and 47, Dorum further discloses that the plurality of vehicles includes autonomous vehicles (P18, etc; Burnette col 3: 60-67, etc).  

Regarding claims 32, 36, 40, 44, and 48, Dorum further discloses that the sensor data obtained by the sensors includes road geometry data (P46, etc; Burnette col 5: 12-22, etc).


4.	Claims 29-55 rejected under 35 U.S.C. 103 as being unpatentable over Dorum et al. (U.S. Patent Application Publication # 2014/0244125) in view of Ferguson et al. (U.S. Patent # 8,949,016) and Min et al. (U.S. Patent Application Publication # 2013/0155222), and further in view of Abramson et al. (U.S. Patent Application Publication # 2015/0168174).

Regarding claims 29, 33, 37, 41, 45, and 49-55, Dorum discloses a method of processing crowdsourced navigation information for use in autonomous vehicle navigation (P18, etc), the method comprising: 
processing, by a mapping server, crowdsourced navigation information from a plurality of vehicles obtained by sensors coupled to the plurality of vehicles (fig 1, P32, etc), wherein the crowdsourced navigation information describes road lanes of a road segment (P27, etc); 
generating, by the mapping server, an autonomous vehicle map for the road segment, wherein the autonomous vehicle map includes a spline corresponding to a lane in the road segment (fig 2A, P39, etc); and 
distributing, by the mapping server, the autonomous vehicle map to an autonomous vehicle for use in autonomous navigation over the road segment (fig 1, P34, 21, etc).
Dorum fails to disclose collecting data about a landmark identified proximate to the road segment, the landmark comprising a traffic sign, that the map includes the landmarks identified proximate to the road segment, that the autonomous vehicle map use the position information of the landmark for vehicle localization, or that the position information of the landmark is based on the crowdsourced navigation information from the plurality of vehicles.
In the same field of endeavor, Ferguson discloses collecting data about landmarks identified proximate to the road segment, the landmarking including a traffic sign, or that the map includes the landmarks identified proximate to the road segment (col 7: 61- col 8:5, col 8: 55-64, col 16: 1-12, etc). 
Dorum in view of Ferguson further teaches that the spline corresponds to position information of the landmark. (Dorum in view of Ferguson teaches a spline that corresponds to a lane in the road segment, and that there are landmarks proximate to the road segment. Thus the spline would necessarily correspond to both the lane in the road segment and to position information of the landmarks proximate to that road segment. Please note that the claim language requires only that the spline corresponds to position information of the landmark, and such correspondence could mean being parallel to or proximate to position information of the landmark, for example.) 
It would have been obvious before the effective filing date of the claimed invention to modify Dorum to do so, as taught by Ferguson, in order to facilitate vehicle navigation by identifying landmarks to be used for visual guidance by the driver and/or to draw the driver’s attention to the traffic signs (col 7: 61- col 8:5, col 8: 55-64, col 16: 1-12, etc).
In the same field of endeavor, Abramson discloses that the position information of the landmark is based on the crowdsourced navigation information from the plurality of vehicles (P489, etc).

In the same field of endeavor, Min discloses that the autonomous vehicle map is configured for an autonomous vehicle to use the position information of the landmark for vehicle localization (figs 2 and 10, P10, 42, 44, 47-50, claim 1, etc).
It would have been obvious before the effective filing date of the claimed invention to modify Dorum to do so, as taught by Min, in order to obtain a more accurate vehicle location or a backup vehicle location for the purpose of improved autonomous navigation (figs 2 and 10, P10, 42, 44, 47-50, claim 1, etc).  

Regarding claims 30, 34, 38, 42, and 46, Dorum further discloses that the navigation information includes road geometry data (P46, etc).  

Regarding claims 31, 35, 39, 43, and 47, Dorum further discloses that the plurality of vehicles includes autonomous vehicles (P18, etc; Ferguson abstract, etc).  

Regarding claims 32, 36, 40, 44, and 48, Dorum further discloses that the sensor data obtained by the sensors includes road geometry data (P46, etc; Ferguson col 16: 42-50, col 14: 59 – col 15: 6, etc).

Claims 29-55 rejected under 35 U.S.C. 103 as being unpatentable over Dorum et al. (U.S. Patent Application Publication # 2014/0244125) in view of Burnette et al. (U.S. Patent # 8,527,199) and Min et al. (U.S. Patent Application Publication # 2013/0155222), and further in view of Shashua et al. (U.S. Patent Application Publication # 2017/0010618).

Regarding claims 29, 33, 37, 41, 45, and 49-55, Dorum discloses a method of processing crowdsourced navigation information for use in autonomous vehicle navigation (P18, etc), the method comprising: 
processing, by a mapping server, crowdsourced navigation information from a plurality of vehicles obtained by sensors coupled to the plurality of vehicles (fig 1, P32, etc), wherein the crowdsourced navigation information describes road lanes of a road segment (P27, etc); 
generating, by the mapping server, an autonomous vehicle map for the road segment, wherein the autonomous vehicle map includes a spline corresponding to a lane in the road segment (fig 2A, P39, etc); and 
distributing, by the mapping server, the autonomous vehicle map to the autonomous vehicle for use in autonomous navigation over the road segment (fig 1, P34, 21, etc).
Dorum fails to disclose collecting data about a landmark identified proximate to the road segment, the landmark comprising a traffic sign, that the map includes the landmarks identified proximate to the road segment, that the autonomous vehicle map is configured for an autonomous vehicle to use the position information of the landmark for vehicle localization, or that the position information of the landmark is based on the crowdsourced navigation information from the plurality of vehicles.
In the same field of endeavor, Burnette discloses collecting data about a landmark identified proximate to the road segment, the landmark comprising a traffic sign, and that the map includes the landmarks identified proximate to the road segment (col 3: 45-52, col 5: 12-22, etc). 
Dorum in view of Burnette further teaches that the spline corresponds to position information of the landmark. (Dorum in view of Burnette teaches a spline that corresponds to a lane in the road segment, and that there are landmarks proximate to the road segment. Thus the spline would necessarily correspond to both the lane in the road segment and to position information of the landmarks proximate to that road segment. Please note that the claim language requires only that the spline corresponds to position information of the landmark, and such correspondence could mean being parallel to or proximate to position information of the landmark, for example.) 
It would have been obvious before the effective filing date of the claimed invention to modify Dorum to do so, as taught by Burnette, in order to facilitate vehicle navigation by identifying landmarks to be used for visual guidance by the driver and/or to draw the driver’s attention to the traffic signs (col 3: 45-52, col 5: 12-22, etc).  
In the same field of endeavor, Shashua discloses that the position information of the landmark is based on the crowdsourced navigation information from the plurality of vehicles (P417, etc).
It would have been obvious before the effective filing date of the claimed invention to modify Dorum to do so, as taught by Shashua, in order to obtain a more 
In the same field of endeavor, Min discloses that the autonomous vehicle map is configured for an autonomous vehicle to use the position information of the landmark for vehicle localization (figs 2 and 10, P10, 42, 44, 47-50, claim 1, etc).
It would have been obvious before the effective filing date of the claimed invention to modify Dorum to do so, as taught by Min, in order to obtain a more accurate vehicle location or a backup vehicle location for the purpose of improved autonomous navigation (figs 2 and 10, P10, 42, 44, 47-50, claim 1, etc).  

Regarding claims 30, 34, 38, 42, and 46, Dorum further discloses that the navigation information includes road geometry data (P46, etc).  

Regarding claims 31, 35, 39, 43, and 47, Dorum further discloses that the plurality of vehicles includes autonomous vehicles (P18, etc; Burnette col 3: 60-67, etc).  

Regarding claims 32, 36, 40, 44, and 48, Dorum further discloses that the sensor data obtained by the sensors includes road geometry data (P46, etc; Burnette col 5: 12-22, etc).


Claims 29-55 rejected under 35 U.S.C. 103 as being unpatentable over Dorum et al. (U.S. Patent Application Publication # 2014/0244125) in view of Ferguson et al. (U.S. Patent # 8,949,016) and Min et al. (U.S. Patent Application Publication # 2013/0155222), and further in view of Shashua et al. (U.S. Patent Application Publication # 2017/0010618).

Regarding claims 29, 33, 37, 41, 45, and 49-55, Dorum discloses a method of processing crowdsourced navigation information for use in autonomous vehicle navigation (P18, etc), the method comprising: 
processing, by a mapping server, crowdsourced navigation information from a plurality of vehicles obtained by sensors coupled to the plurality of vehicles (fig 1, P32, etc), wherein the crowdsourced navigation information describes road lanes of a road segment (P27, etc); 
generating, by the mapping server, an autonomous vehicle map for the road segment, wherein the autonomous vehicle map includes a spline corresponding to a lane in the road segment (fig 2A, P39, etc); and 
distributing, by the mapping server, the autonomous vehicle map to an autonomous vehicle for use in autonomous navigation over the road segment (fig 1, P34, 21, etc).
Dorum fails to disclose collecting data about a landmark identified proximate to the road segment, the landmark comprising a traffic sign, that the map includes the landmarks identified proximate to the road segment, that the autonomous vehicle map is configured for an autonomous vehicle to use the position information of the landmark for vehicle localization, or that the position information of the landmark is based on the crowdsourced navigation information from the plurality of vehicles.
In the same field of endeavor, Ferguson discloses collecting data about landmarks identified proximate to the road segment, the landmarking including a traffic sign, or that the map includes the landmarks identified proximate to the road segment (col 7: 61- col 8:5, col 8: 55-64, col 16: 1-12, etc). 
Dorum in view of Ferguson further teaches that the spline corresponds to position information of the landmark. (Dorum in view of Ferguson teaches a spline that corresponds to a lane in the road segment, and that there are landmarks proximate to the road segment. Thus the spline would necessarily correspond to both the lane in the road segment and to position information of the landmarks proximate to that road segment. Please note that the claim language requires only that the spline corresponds to position information of the landmark, and such correspondence could mean being parallel to or proximate to position information of the landmark, for example.) 
It would have been obvious before the effective filing date of the claimed invention to modify Dorum to do so, as taught by Ferguson, in order to facilitate vehicle navigation by identifying landmarks to be used for visual guidance by the driver and/or to draw the driver’s attention to the traffic signs (col 7: 61- col 8:5, col 8: 55-64, col 16: 1-12, etc).
In the same field of endeavor, Shashua discloses that the position information of the landmark is based on the crowdsourced navigation information from the plurality of vehicles (P417, etc).

In the same field of endeavor, Min discloses that the autonomous vehicle map is configured for an autonomous vehicle to use the position information of the landmark for vehicle localization (figs 2 and 10, P10, 42, 44, 47-50, claim 1, etc).
It would have been obvious before the effective filing date of the claimed invention to modify Dorum to do so, as taught by Min, in order to obtain a more accurate vehicle location or a backup vehicle location for the purpose of improved autonomous navigation (figs 2 and 10, P10, 42, 44, 47-50, claim 1, etc).  

Regarding claims 30, 34, 38, 42, and 46, Dorum further discloses that the navigation information includes road geometry data (P46, etc).  

Regarding claims 31, 35, 39, 43, and 47, Dorum further discloses that the plurality of vehicles includes autonomous vehicles (P18, etc; Ferguson abstract, etc).  

Regarding claims 32, 36, 40, 44, and 48, Dorum further discloses that the sensor data obtained by the sensors includes road geometry data (P46, etc; Ferguson col 16: 42-50, col 14: 59 – col 15: 6, etc).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shelley Chen/
Patent Examiner
Art Unit 3663
February 19, 2022